Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species D, Figures 25-31, corresponding claims 1-2 and 15-18 in the reply filed on 09/16/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Specification
The lengthy specification (45 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11045962, hereinafter the US patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims of this pending application are found in Claims of U.S. Patent No. 11045962.

For example, Claims 1-2, the U.S. Patent teaches a blade-replaceable cutting tool (see claim 1, lines 1-12 of the U.S. Patent No. 11045962), comprising:
a first handheld portion;
a second handheld portion rotatably connected to the first handheld portion;
a cutting structure rotatably connected to the first handheld portion; wherein the cutting structure comprises:
a blade configured to be detachable;
an arcuate plate arranged to be opposite to the blade,
wherein the arcuate plate is a portion of a ratchet, which comprises:
ratchet teeth provided on an arcuate side wall of the arcuate plate; and
a ratchet tooth clearance provided between any two adjacent ratchet teeth;
wherein the second handheld portion is provided with a first buckle and/or a second buckle on a side facing the first handheld portion, which is snapped into any one of the ratchet tooth clearances (see claim 1, lines 13-25 of the U.S. Patent No. 11045962).

Claims 15-18 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims of U.S. Patent No. 11045962, hereinafter the US patent in view art (see art rejections below for obviousness features). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2016/0059327).
Regarding claim 1, Han shows a blade-replaceable cutting tool (Figures 1-8 and abstract, last line “the blade replacement is also convenient”, comprising:
a first handheld portion (1, 2, Figure 2);
a second handheld portion (4, Figures 1-2) rotatably connected to the first handheld portion;
a cutting structure (a whole blade 3, Figure 2) rotatably connected to the first handheld portion; wherein the cutting structure comprises:
a blade (where the reference “3” or “7” in figures 2-3) configured to be detachable (from the handle portions as disclosed in abstract, the last sentence); and 
an arcuate plate (22, Figure 3) arranged to be opposite to the blade.
Regarding claim 2, Han shows that the arcuate plate is a portion of a ratchet (where the reference “8” in Figure 3), which comprises:
ratchet teeth (8, Figure 3) provided on an arcuate side wall of the arcuate plate; and
a ratchet tooth clearance (groove, Figure 3) provided between any two adjacent ratchet teeth;
wherein the second handheld portion is provided with a first buckle and/or a second buckle (12-13, Figures 2 and 7) on a side facing the first handheld portion, which is snapped into any one of the ratchet tooth clearances.
Regarding claim 15, Han shows that the blade and the arcuate plate are formed as a whole, thereby forming a ratchet blade (Figure 3).
Regarding claim 16, Han shows that the cutting structure (Figure 3) further comprises:
a detachable pin (screw 5) provided at a connection between the first handheld portion and the ratchet blade (Figures 1 and 7), and the first handheld portion and the ratchet blade can be rotated about the detachable pin (Figures 1-2 and 7).
Regarding claim 17, Han shows that a first side wall through hole of the first handheld portion penetrating through a first side wall of the first handheld portion (Figure 2, the handle half 1 has a through hole for receiving the screw 5);
a second side wall through hole of the first handheld portion penetrating through a second side wall of the first handheld portion (Figure 2, the handle half 2 has a through hole for receiving the screw 5); and a blade through hole (21, Figure 2 and 3) penetrating through the ratchet blade; wherein the detachable pin successively passes through the first side wall through hole of the first handheld portion, the blade through hole and the second side wall through hole of the first handheld portion (Figures 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of King (US 6658738).
Regarding claim 18, Han shows all of the limitations as stated above including the detachable pin  successively passing through the first side wall through hole of the first handheld portion, the blade through hole and the second side wall through hole of the first handheld portion (see the discussion in claim 17 above); and a shaft base exposed to the outside of the first side wall of the first handheld portion (a head of the screw), but Han fails to discuss the detachable pin that is a hollow shaft for receiving a rotating member.
King shows a detachable means (pivot pin 18) for pivotally connecting first and second handles and a blade together, wherein the detachable means includes a screw (72) and a hollow shaft (70).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the detachable pin of Han to have a screw and a hollow shaft, as taught by King, since this is known alternative way for the same purpose.
In doing so, the modified cutting tool shows a hollow shaft comprising the following components which are formed integrally: a hollow shaft sleeve successively passing through the first side wall through hole of the first handheld portion, the blade through hole and the second side wall through hole of the first handheld portion; and a shaft sleeve base exposed to the outside of the first side wall of the first handheld portion; and a rotating member comprising the following components which are formed integrally: a rotating shaft inserted and threadedly connected to the hollow shaft sleeve; and a rotating shaft base exposed to the outside of the second side wall of the first handheld portion and having an outer surface provided with a flat or cross-shaped groove (Figures 1-8 of King).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/28/2022